ACCEPTED
                                                                                                   04-15-00096-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                             7/14/2015 11:31:02 AM
                                                                                                    KEITH HOTTLE
                             IN THE COURT OF APPEALS                                                        CLERK

                         FOURTH COURT OF APPEALS DISTRICT

   ALS 88 DESIGN BUILD, LLC                     §                              FILED IN
                                                §                       4th COURT OF APPEALS
   v.                                           §    No.   04-15-00096-CVSAN ANTONIO, TEXAS
                                                §                       7/14/2015 11:31:02 AM
   MOAB CONSTRUCTION                            §                           KEITH E. HOTTLE
                                                                                 Clerk

        APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:

        Appellant’s Brief is due to be filed on July 15, 2015. Appellant requests a 30 day
extension of time to file its Brief. Appellant’s counsel needs additional time to fully address
the legal authorities for each of the issues presented, to identify all of relevant testimony and
evidence, and to cite to the clerk’s record and 8 volumes of the reporter’s record. This is the
first request for extension by Appellant to file its Brief on the Merits. Appellant requests an
extension to and including Friday, August 14, 2015.
        Respectfully submitted this the 14th day of July, 2015.
                                    Law Office of Regina Bacon Criswell
                                    Carriage Place
                                    7803 Bent Briar
                                    San Antonio, Texas 78250
                                    (210) 775-1155 (ofc)
                                    (210) 251-2071 (fax)

                                 By: /S/Regina Bacon Criswell
                                     SBN: 01496580
                                     Attorney for Appellants

                                       CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and forgoing was served in
accordance with the Texas Rules of Appellate Procedure on the persons listed below in the
manner indicated.

Tom Hall                       Via e-file
Attorney for MOAB Construction Company, Inc.

                                     /S/Regina Bacon Criswell
                                    REGINA B. CRISWELL